Title: To John Adams from Elbridge Gerry, 16 December 1799
From: Gerry, Elbridge
To: Adams, John



Dear Sir
Cambridge 16th Decr 1799

Whilst the late envoys were in Paris, they recommended Mr William Lee, in a letter to Mr Pickering, as a suitable character for a Consul; & it was expected, he would apply for the consulate of Bourdeaux, which it was then supposed would be vacant: & he now proposes to renew his application. being informed of this circumstance, & having, after the fullest enquiry, & conviction of his merit, joined in the former recommendation, justice requires that I should be explicit on the present occasion. Mr Lee, having been long in France, & acquainted with the language thereof, has obtained a thorough knowledge of it’s commerce. he has also conducted with such address & moderation in that country, as to manifest on all occasions a warm attachment to his own government, & particularly to the supreme executive, whilst he conciliated the friendship of respectable people in that quarter. his manners are naturally mild & humane, & his integrity, & candor, unimpeached: & he appears to me, a real patriot; but not a patriotic zealot. should he be nominated to the consulate of Bourdeaux, Havre, or to any other, consistent with his commercial pursuits, I think no one will give to the President & government in general, more satisfaction.
I cannot omit, on this occasion, to inform you, that your speech, at the opening of Congress, has given the fullest, the most compleat satisfaction in this quarter. it certainly unites with dignity, good policy, humanity, moderation, & justice. if, as has been hinted, an intemperate opposition stood ready to attack it in any vulnerable part, they are disappointed & mortified, & dare not manifest their unfriendly veiws. may God prosper your wise & prudent measures—
Mrs Gerry joins me, in best respects to your Lady, & requests your acceptance thereof; & be assured dear sir I remain with the / most perfect attachment / & respect Your / most obedt & very / huml Sert

E Gerry